Exhibit 10.3
 
TIERED PRICING AMENDMENT TO
DIGITAL MUSIC AND/OR VIDEO DOWNLOAD SALES AGREEMENTS
 
Apple Inc. f/k/a Apple Computer, Inc. and/or its worldwide affiliates
responsible for the operation of the Online Store (including iTunes S.a.r.l.,
Apple Pty Limited and iTunes K.K.) (collectively, “ITUNES”) and
 
Orchard Enterprises NY, Inc. f/k/a The Orchard Enterprises Inc.
 
("COMPANY," and collectively with ITUNES, the “Parties”) have entered into
certain Digital Music Download Sales Agreements and/or Digital Video Download
Sales Agreements pursuant to which ITUNES is authorized, among other things, to
sell COMPANY’s sound recordings and/or music videos as permanent downloads,
which have the following iTunes Contract Numbers:
 
[xxxxxx]
 
Music/Music Video
 
United States/Canada
[xxxxxx]
 
Music/Music Video
 
Japan
[xxxxxx]
 
Music/Music Video
 
Europe
[xxxxxx]
  
Music/Music Video
  
Australia/New Zealand

 
(collectively, the “Agreements”).  The Parties hereby agree to amend each of the
Agreements as follows and as set forth on the Schedule applicable to each
Agreement:
 
1.
Section 1.  Section 1 of each Agreement shall be replaced in its entirety by the
following, except that the definition of “Territory” shall remain as before and
shall be re-numbered as Section 1(i):

 
“The following terms shall have the following meanings for purposes of this
Agreement:


 
a.
“Artwork” means album cover artwork, screen shots and/or any other artwork
relating to COMPANY Content that COMPANY has cleared for use by ITUNES pursuant
to the terms of this Agreement.  COMPANY shall not provide to ITUNES any artwork
that has not been so cleared.



 
b.
“COMPANY Content” means sound recordings owned or controlled by COMPANY that
COMPANY has cleared for use by ITUNES pursuant to the terms of this
Agreement.  COMPANY shall not provide to ITUNES any sound recordings that have
not been so cleared.



 
c.
“Content File” means each digital file containing COMPANY Content, applicable
Artwork, parental advisory notices, copyright notices, and associated metadata
(e.g., artist name, track or video title, track or video title version,
territories cleared for sale, copyright notice, ISRC, UPC and corresponding
album title and editorial content data).



*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.
 
1 of 5

--------------------------------------------------------------------------------




 
d.
“eMaster” means a copy of COMPANY Content in DRM-free digital format suitable
for exploitation on the Online Store (provided that the audio quality and
integrity attributable to such format shall at all times be commensurate with
the sound quality and integrity generally attributable to the format of third
party sound recordings available on the Online Store), which ITUNES may sell on
the Online Store pursuant to the terms and conditions of this Agreement.



 
e.
“Fulfillment Activities” means sales activities relating to the sale and
delivery of COMPANY’s eMasters pursuant to the terms and conditions of this
Agreement.



 
f.
“iTunes Connect” means the proprietary iTunes Connect site, free access to which
is provided by ITUNES to COMPANY during the Term subject to acceptance of
applicable terms and conditions.



 
g.
“Online Store” means an electronic store and its storefronts branded, and owned
and/or controlled by ITUNES or an affiliate of ITUNES, from which end users can
receive eMasters by any means for use as permitted hereunder.



 
h.
“Term” means the period beginning on the Effective Date and continuing until
terminated (i) under Section 14(a), or (ii) [xxxxxx].”

 
2.
Section 2.  Section 2 of each Agreement shall be amended as follows:

 
 
·
The words “for end users’ personal and non-commercial use” shall be added at the
end of the first sentence of Section 2(a).

 
 
·
The reference to “Exhibit C-1” in Section 2(a)(ii) shall be replaced by a
reference to “this Agreement”.

 
 
·
The following sentence shall be added at the end of Section 2(b):  “For
avoidance of doubt, ITUNES shall have no obligation to exercise any of the
rights granted to it hereunder.”

 
 
·
Section 2(c) shall be re-numbered as Section 2(d), and a new Section 2(c) shall
be added as follows:  “Clips may be no longer than [xxxxxx].  Clips may be
created by ITUNES from the applicable COMPANY Content.”

 
3.
Section 3.  Section 3 of each Agreement shall be amended as follows:

 
 
·
The last sentence of Section 3(a) shall be deleted.

 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.
 
2 of 5

--------------------------------------------------------------------------------




 
·
Section 3(c) shall be replaced by the following:  “COMPANY shall deliver Content
Files to ITUNES, at COMPANY's expense, in the delivery format and via the
delivery method reasonably specified by ITUNES on iTunes Connect at the time of
COMPANY’s delivery of the Content Files.  COMPANY acknowledges that the
specified delivery methods may require certain hardware and/or software.”

 
4.
Section 6.  Section 6 of each Agreement shall be amended as follows:

 
 
·
Section 6(a) shall be replaced by the following:  “ITUNES shall condition sale
and delivery of eMasters upon an end user’s acknowledgement of terms of use for
such eMasters (“Terms of Use”), which Terms of Use shall, at a minimum, provide
that end users obtaining eMasters from ITUNES pursuant to the terms of this
Agreement may use such eMasters solely for the end user’s personal and
non-commercial use and that the sale of eMasters does not transfer to the end
user any commercial or promotional use rights in the eMasters.”

 
 
·
Section 6(c) shall be replaced by the following:  “If there is a change of
circumstance during the Term as a result of which COMPANY reasonably believes
that it does not have, or no longer has, the rights necessary to authorize
ITUNES to use any COMPANY Content or Artwork as provided for herein, or COMPANY
reasonably believes that ITUNES’ continued sale of any COMPANY Content or
Artwork will substantially harm COMPANY’s relations, or violates the terms of
any of COMPANY’S agreements, with any applicable copyright owner, artist,
producer, director (in the case of audio-visual content) or distributor (each a
“Clearance Issue”), then COMPANY shall have the right to withdraw authorization
for the distribution of such COMPANY Content or Artwork to the extent of such
Clearance Issue using iTunes Connect or via other technical means provided by
ITUNES.  ITUNES shall cease to offer such COMPANY Content or Artwork for sale
within [xxxxxx] of such withdrawal.  COMPANY shall promptly re-authorize ITUNES’
distribution of such COMPANY Content or Artwork if it has been re-cleared for
distribution by ITUNES hereunder.  COMPANY shall not withdraw any authorization
with respect to COMPANY Content or Artwork if COMPANY continues to provide such
authorization to any other on-line digital distributor of COMPANY Content in the
Territory.”

 
 
·
The words “For avoidance of doubt, and without limiting ITUNES’ other rights
hereunder,” shall be added to the beginning of Section 6(d).

 
5.
Section 7.  Section 7 of each Agreement shall be replaced by the
following:  “COMPANY shall be responsible for determining parental advisory
warning status for all eMasters, and if such parental advisory is required or
otherwise deemed appropriate for a particular eMaster, COMPANY shall provide an
appropriate parental advisory warning for such eMaster in the Content File, and
ITUNES shall conspicuously display such parental advisory when other information
about such eMaster is displayed.”



*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.

 
3 of 5

--------------------------------------------------------------------------------

 

6.
Section 8.  The final sub-section of Section 8 of each Agreement (whether
Section 8(d) or 8(g), as applicable) shall be amended by adding the words “(via
iTunes Connect)” after the words “COMPANY shall provide ITUNES” in the last
sentence, and deleting the remainder of the sub-section following the words “to
effect payment”.

 
7.
Section 10.  Section 10 of each Agreement shall be amended by adding the words
“; provided, for avoidance of doubt, that COMPANY shall not include any digital
watermark or similar technologies in the audio (or video) file itself“ at the
end of Section 10(a), and deleting the words “excluding the Security Solution”
from Section 10(b).

 
8.
Section 12.  Section 12(a) of each Agreement shall be deleted in its entirety.

 
9.
Section 13.  Section 13 of each Agreement shall be amended as follows:

 
 
·
Section 13(a) shall be replaced by the following: “ITUNES shall maintain and
keep complete and accurate books and records concerning the amounts payable to
COMPANY arising from transactions relating to ITUNES’ sale of [xxxxxx].”

 
 
·
The first sentence of Section 13(b) shall be replaced by the following:  “Upon
reasonable advance written notice [xxxxxx], for up to [xxxxxx] (the “Audit
Period”), COMPANY, at COMPANY’s sole expense, may appoint an independent
certified public accountant not then engaged in any audit of ITUNES or COMPANY
to audit applicable books and records of ITUNES at ITUNES’ principal place of
business in the Territory for the sole purpose of verifying the amounts due from
ITUNES to COMPANY hereunder.”

 
 
·
The first sentence of Section 13(c) shall be replaced by the
following:  “COMPANY shall be deemed to have consented to all Sales Reports
rendered by ITUNES hereunder, and said Sales Reports shall be binding upon
COMPANY and shall not be subject to any objection by COMPANY for any reason
unless specific objections are provided to ITUNES in writing within [xxxxxx] of
the rendering of the Sales Report.”

 
10.
Section 15.  Section 15(d) of each Agreement shall be amended by deleting the
words “THE SECURITY SOLUTION”, and replacing the words “OF THE FOREGOING” by the
word “THEREOF.”

 
11.
Exhibits.  Exhibits A, B-1, B-2, C-1, C-2, D and E of each Agreement shall be
deleted in their entirety, and replaced by Exhibits A, B, C, D and E attached to
the Schedules hereto, as applicable to the Territory of such Agreement.  All
references in each Agreement to Exhibits B-1 and B-2 shall be changed to
Exhibits A and B, respectively.

 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.
 
 
4 of 5

--------------------------------------------------------------------------------

 

12. 
Effective Date.  The “Effective Date” of each Agreement shall remain the same as
before.

 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized.


APPLE INC.
 
COMPANY
         
By:
/s/ Eddy Cue
 
By:
/s/ Greg Scholl
Name:
Eddy Cue
  Name:  Greg Scholl 
Title:
VP, iTunes
  Title:  President & CEO 



ITUNES S.à.r.l.
   
By:
/s/ Carsten Dierksen
Name: Carsten Dierksen
Title: Business Manager
Place of signature: Luxembourg



APPLE PTY LIMITED, ABN 46 002 510 054
   
By:
/s/ Eddy Cue
Name: Eddy Cue
Title: VP, iTunes



ITUNES K.K.
   
By:
/s/ Eddy Cue
Name: Eddy Cue
Title: Representative Director


 
5 of 5

--------------------------------------------------------------------------------

 

Schedule 1 – United States and Canada
 
The following additional amendments shall be made with respect to the Agreement
whose territory is the United States and Canada (the “US-Canada Agreement”):
 
1.
Section 3. The following sentences shall be added at the end of Section 3(c):
“All COMPANY Content will be delivered to a server in California by means of
telecommunications or via “load & leave” per California regulation 1502. No
tangible personal property will transfer to ITUNES.”

 
2.
Section 4. Section 4 of the US-Canada Agreement shall be amended as follows:

 
 
·
The words “, sound recording performance” shall be added after the word
“distribution” in Sections 4(a)(i) and 4(b)(i)(A).

 
 
·
Section 4(a)(iv) shall be replaced by the following: “(iv) any other royalties,
fees and/or sums payable with respect to the sound recordings (including the
musical compositions embodied therein), Artwork, metadata and other materials
provided by COMPANY and/or ITUNES’ authorized use thereof hereunder, except that
ITUNES shall be responsible solely for any payments for the public performance
rights in any musical compositions embodied in COMPANY Content (to the extent
such rights may be implicated, if at all, by ITUNES’ exploitation or other use
of COMPANY Content hereunder).”

 
 
·
The words “(currently estimated at eight percent (8%) of retail price)” shall be
deleted from Section 4(b)(ii).

 
3.
Section 5. Section 5 of the US-Canada Agreement shall be amended by deleting the
second sentence thereof.

 
4.
Section 8. Section 8 of the US-Canada Agreement shall be amended by adding the
words “and shall be paid in United States dollars (US$) for sales in the United
States and in Canadian dollars (CDN$) for sales in Canada“ at the end of Section
8(b).

 
5.
Exhibits. Exhibits A, B-1, B-2, C-1, C-2, D and E of the US-Canada Agreement
shall be deleted in their entirety, and replaced by Exhibits A, B, C, D and E
attached to this Schedule 1.

 
 
Schedule 1 – Page 1 of 9

--------------------------------------------------------------------------------

 

EXHIBIT A


Schedule of Wholesale Prices - Audio


Single-Track Wholesale Prices


Single Tier
 
US Wholesale Price
 [xxxxxx]
 
Canada Wholesale Price
[xxxxxx]
1
 
US$[xxxxxx]
 
CDN$[xxxxxx]
2
 
US$[xxxxxx]
 
CDN$[xxxxxx]
3
  
US$[xxxxxx]
  
CDN$[xxxxxx]



Multi-Track Album Wholesale Prices (excluding taxes)


Album Tier
 
US Wholesale Price
 
Canada Wholesale Price
Digital 45
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Mini EP
 
US$[xxxxxx]
 
CDN$[xxxxxx]
EP
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Mini Album
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Budget One
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Budget Two
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Back
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Mid
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Mid/Front
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Front
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Front Plus
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Multi-CD Set
  
[xxxxxx]
  
[xxxxxx]



Notwithstanding anything to the contrary herein (including any album tier
designation pursuant hereto), the wholesale price for any multi-track album
shall not exceed [xxxxxx].
 
Subject to any limitations set forth herein regarding the use of a particular
tier, COMPANY shall have the right to designate the single or album tier, as
applicable, for each eMaster provided by COMPANY to ITUNES. In the event COMPANY
does not designate a tier for
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.
 
Schedule 1 – Page 2 of 9

--------------------------------------------------------------------------------


 
a particular eMaster, COMPANY shall be deemed to have designated Tier 2 for any
such single eMaster and the Mid/Front Tier for any such multi-track album
eMaster, until such time as COMPANY designates a different tier for such
eMaster. [xxxxxx] ITUNES shall implement any changed tier designation in
accordance with ITUNES' standard business practices. ITUNES may in its
discretion make available additional tiers during the Term.


[xxxxxx]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.



 
Schedule 1 – Page 3 of 9

--------------------------------------------------------------------------------

 

EXHIBIT B


Schedule of Wholesale Prices – Videos


Single Video Wholesale Prices


Single Video Tier
 
US Wholesale Price
 
Canada Wholesale Price
1
 
US$[xxxxxx]
 
CDN$[xxxxxx]
2
 
US$[xxxxxx]
 
CDN$[xxxxxx]
3
  
US$[xxxxxx]
  
CDN$[xxxxxx]



COMPANY shall have the right to designate the tier for each eMaster provided by
COMPANY to ITUNES. In the event COMPANY does not designate a tier for a
particular eMaster, COMPANY shall be deemed to have designated Tier 2 for any
such eMaster, until such time as COMPANY designates a different tier for such
eMaster. [xxxxxx]. ITUNES shall implement any changed tier designation in
accordance with ITUNES' standard business practices. ITUNES may in its
discretion make available additional tiers during the Term.


Other Products


If ITUNES at any time during the Term exercises its discretion under Section
3(b) to accept additional product configurations, then ITUNES will make
available one or more wholesale price tiers for such additional products. If
multiple tiers are made available, COMPANY shall have the right to designate any
applicable tier for each product of COMPANY Content delivered by COMPANY to
ITUNES [xxxxxx]. ITUNES shall implement any changed tier designation in
accordance with ITUNES' standard business practices. Notwithstanding anything to
the contrary herein (including any wholesale price tier made available by ITUNES
or tier designation by COMPANY), the wholesale price for any product shall not
exceed [xxxxxx].

 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.


 
Schedule 1 – Page 4 of 9

--------------------------------------------------------------------------------

 

EXHIBIT C


Upgrades


The term “DRM eMaster” shall mean a sound recording previously sold via the
Online Store in a digital format including the proprietary Apple content
protection system marketed as Fairplay.


[xxxxxx]


Single / Album Tier
 
US Upgrade Wholesale Price
 
Canada Upgrade Wholesale
Price
Single
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Digital 45
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Mini EP
 
US$[xxxxxx]
 
CDN$[xxxxxx]
EP
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Mini Album
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Budget One
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Budget Two
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Back
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Mid
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Mid/Front
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Front
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Front Plus
 
US$[xxxxxx]
 
CDN$[xxxxxx]
Multi-CD Set
  
[xxxxxx]
  
[xxxxxx]

 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.

 
Schedule 1 – Page 5 of 9

--------------------------------------------------------------------------------

 

EXHIBIT D: Music Videos


The following additional or modified terms and conditions shall apply to the
sale of permanent downloads of music videos under the Agreement. In all other
respects the terms and conditions of the Agreement shall apply equally to music
videos. Solely for purposes of this Exhibit D:


1.
Section 1(b) shall state: “COMPANY Content” means music videos, including,
without limitation, audio and video files, owned or controlled by COMPANY that
COMPANY has cleared for use by ITUNES pursuant to the terms of this Agreement.
COMPANY shall not provide to ITUNES any music videos that have not been so
cleared.



2.
Section 1(d) shall state: “eMaster” means a copy of COMPANY Content in DRM-free
digital format suitable for exploitation on the Online Store (provided that the
audio and video quality and integrity attributable to such format shall at all
times be commensurate with the audio and video quality and integrity generally
attributable to the format of third party short-form music videos available on
the Online Store), which ITUNES may sell on the Online Store pursuant to the
terms and conditions of this Agreement. [xxxxxx]



3.
Section 3(b) shall state: COMPANY shall make all COMPANY Content that COMPANY
authorizes herein for sale on the Online Store available as single videos. From
time to time during the Term, ITUNES may in its discretion decide to accept
additional product configurations (e.g., multi-video albums) from COMPANY, in
which case COMPANY may, in its discretion, offer to make particular COMPANY
Content available for sale on the Online Store in such product configurations.



4.
Section 4 shall state: COMPANY shall be responsible for: (i) obtaining all
rights of, and all waivers of any applicable moral or similar rights by,
artists, performers, writers, producers, directors, the composers, lyricists,
authors and/or publishers of any musical compositions embodied in COMPANY
Content (including their mechanical, i.e., reproduction and distribution,
rights), and any other third party rights holders necessary for ITUNES’
unencumbered sale, promotion, storage, distribution and other use as authorized
hereunder of COMPANY Content, Artwork, metadata and/or any other materials
provided to ITUNES by COMPANY; and (ii) making corresponding full and timely
payments of all royalties, residuals, participation payments, repeat fees and/or
other sums payable for such rights and/or waivers, and all payments that may be
required under any collective bargaining, union or guild agreements related to
the COMPANY Content or its exploitation or other use hereunder, including any
similar payments which are not now but hereafter become payable, except that
ITUNES shall be responsible for obtaining or making payments solely for any
public performance

 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.

 
Schedule 1 – Page 6 of 9

--------------------------------------------------------------------------------

 
 
rights in the United States, and any communication to the public rights in
Canada, in any musical compositions embodied in COMPANY Content (to the extent
such rights may be implicated, if at all, by ITUNES’ exploitation or other use
of COMPANY Content hereunder).
 
5.
All references to Exhibit A shall instead be to Exhibit B.



6.
The following Upgrade Wholesale Prices shall apply for Single video eMasters:
US$[xxxxxx] and CDN$[xxxxxx].

 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.
 
 
Schedule 1 – Page 7 of 9

--------------------------------------------------------------------------------

 

EXHIBIT E


Complete My Album


Notwithstanding any other provisions of this Agreement, the following terms
shall apply to any CMA Offers and CMA Transactions (as defined below):


1.
Definitions:



(a)           “Purchased Track” means a track or video previously acquired by a
customer from the Online Store by (i) purchase by any payment means or (ii)
through a promotional download, so long as ITUNES paid to COMPANY the
appropriate wholesale price under this Agreement for such download.


(b)           “CMA Album” means an album with which one or more Purchased Tracks
are “associated” (as provided in paragraph 3 below).


(c)           “Remaining Tracks” means all tracks or videos contained on a CMA
Album, other than any Purchased Tracks.


(d)           “CMA Offer” means the option by a particular customer to purchase
the Remaining Tracks of a CMA Album as a bundle – i.e., to “complete” that album
– at a specified bundle price.


(e)           “CMA Transaction” means the purchase by a customer of the
Remaining Tracks of a particular CMA Album as a bundle at a specified bundle
price.


(f)           “Advance Single” means a single track released on the Online Store
in advance of the release of the corresponding album (e.g., a radio edit or
pre-release single).


(g)           “Subsequent Album” means the album, released subsequent to an
Advance Single’s release, on which the Advance Single was included upon the
album’s release.


2.
Authorization of CMA Offers and Transactions. ITUNES is hereby authorized to
make CMA Offers and conclude CMA Transactions as provided in this Exhibit.



3.
“Associated” Purchased Tracks and CMA Albums.



(a)           Except as provided in paragraphs 3(b)-(e) below, a Purchased Track
is only deemed “associated” with the album on the Online Store off of which it
was acquired by the customer.


(b)           For Advance Singles, the Subsequent Album shall be deemed to be
the “associated” CMA Album. If only one (unmarked) version of the Advance Single
was offered, and both clean and explicit versions of the Subsequent Album are

 
Schedule 1 – Page 8 of 9

--------------------------------------------------------------------------------

 
 
offered on the Online Store, then each such version of the Subsequent Album
shall be deemed to be a CMA Album “associated” with the Advance Single.
 
(c)           If standard and deluxe versions of an album are offered on the
Online Store, then each such version of the album shall be deemed to be a CMA
Album “associated” with any Purchased Track acquired off of either version of
the album.


(d)           A redelivered album shall be deemed to be a CMA Album “associated”
with any Purchased Track that was acquired off of any version of that same album
that was previously available (but is no longer available) on the Online Store
under the authority of COMPANY. ITUNES will use commercially reasonable efforts
to create automated “matching” such that CMA Offers involving redelivered albums
are made available to customers consistent with this subparagraph.


(e)           A Purchased Track originally purchased in DRM eMaster (as defined
in Exhibit C) format off of the DRM eMaster version of a particular album, and
then subsequently upgraded to eMaster format, shall thereafter also be deemed
“associated” with the eMaster version of that album.


(f)           To the extent a customer is presented with more than one CMA Offer
with respect to the same Purchased Track (because more than one album is deemed
a CMA Album “associated” with such Purchased Track hereunder), the customer may
only select one such option. In no event may one Purchased Track be applied to
more than one CMA Transaction.


4.
Partial Albums. Only full albums (including video albums) available for sale on
the Online Store are eligible to be CMA Albums. Partial albums are not eligible.



5.
Wholesale Price. ITUNES will pay COMPANY the CMA Wholesale Price (as defined in
this paragraph) for each CMA Transaction. The CMA Wholesale Price will equal the
wholesale price under this Agreement for the CMA Album in effect at the time of
the CMA Transaction (“Regular Wholesale Price”) less the sum of the wholesale
prices ITUNES previously paid for the Purchased Tracks to COMPANY; provided,
however, that the CMA Wholesale Price in no event shall be less than the
wholesale price under this Agreement for a single track (a single music video in
the event the CMA Album is a video-only album) in effect at the time of the CMA
Transaction. For avoidance of doubt, ITUNES may determine retail prices on the
Online Store, including retail prices for CMA Transactions, entirely at its sole
discretion.



6.
Reporting. Each CMA Transaction will be reflected on sales and royalty reports
as follows: (i) a new sale of the full CMA Album at the Regular Wholesale Price,
identified as a CMA sale; and (ii) a return (i.e., negative royalty) for each
Purchased Track contained on the CMA Album in the amount ITUNES previously paid
for the Purchased Track to COMPANY, each identified as a CMA return.


 
Schedule 1 – Page 9 of 9

--------------------------------------------------------------------------------

 

Schedule 2 – Europe
 
The following additional amendments shall be made with respect to the Agreement
whose territory is Europe (the “Europe Agreement”):
 
1.
Section 5. Section 5 of the Europe Agreement shall be amended by deleting the
second and third sentences thereof.

 
2.
Section 8. Section 8(b) of the Europe Agreement shall be replaced by the
following: “ITUNES shall pay eMaster Proceeds to COMPANY in the amount set forth
in a [xxxxxx] sales report reflecting all sales of eMasters and corresponding
eMaster Proceeds for the particular [xxxxxx] period ("Sales Report") and in
accordance with ITUNES standard business practices after the end of each
[xxxxxx] period during the Term.  Notwithstanding the foregoing, only if COMPANY
resides in Luxembourg, then COMPANY [xxxxxx] shall provide to ITUNES a valid VAT
(if applicable) eMaster Proceeds invoice ("Invoice") accurately based on such
Sales Report; and ITUNES will send payment to COMPANY in the amount set forth in
such Invoice [xxxxxx] after Invoice receipt. ITUNES will make each Sales Report
available to COMPANY via iTunes Connect and will notify COMPANY via email when
each Sales Report is available. ITUNES may modify the foregoing process in its
reasonable discretion [xxxxxx]. For avoidance of doubt, eMaster Proceeds shall
constitute COMPANY’s full consideration hereunder and shall be paid in Euros.”

 
3.
Exhibits. Exhibits A, B-1, B-2, C-1, C-2, D and E of the Europe Agreement shall
be deleted in their entirety, and replaced by Exhibits A, B, C, D and E attached
to this Schedule 2.

 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.

 
Schedule 2 - Page 1 of 9

--------------------------------------------------------------------------------

 

EXHIBIT A


Schedule of Wholesale Prices - Audio


Single-Track Wholesale Prices


[xxxxxx]


Single Tier
 
Wholesale Price
1
 
€[xxxxxx]
2
 
€[xxxxxx]
3
  
€[xxxxxx]



Multi-Track Album Wholesale Prices


Album Tier
 
Wholesale Price
Digital 45
 
€[xxxxxx]
Mini-EP
 
€[xxxxxx]
EP
 
€[xxxxxx]
Mini Album
 
€[xxxxxx]
Budget One
 
€[xxxxxx]
Budget Two
 
€[xxxxxx]
Back
 
€[xxxxxx]
Mid
 
€[xxxxxx]
Mid/Front
 
€[xxxxxx]
Front
 
€[xxxxxx]
Front Plus
 
€[xxxxxx]
Multi-CD Set
  
[xxxxxx]



Notwithstanding anything to the contrary herein (including any album tier
designation pursuant hereto), the wholesale price for any multi-track album
shall not exceed [xxxxxx].


Subject to any limitations set forth herein regarding the use of a particular
tier, COMPANY shall have the right to designate the single or album tier, as
applicable, for each eMaster provided by COMPANY to ITUNES. In the event COMPANY
does not designate a tier for a particular eMaster, COMPANY shall be deemed to
have designated Tier 2 for any such single eMaster and the Mid/Front Tier for
any such multi-track album eMaster, until such
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.
 
Schedule 2 - Page 2 of 9

--------------------------------------------------------------------------------


 
time as COMPANY designates a different tier for such eMaster. [xxxxxx] ITUNES
shall implement any changed tier designation in accordance with ITUNES' standard
business practices. ITUNES may in its discretion make available additional tiers
during the Term.
 
[xxxxxx]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.
 
 
Schedule 2 - Page 3 of 9

--------------------------------------------------------------------------------

 

EXHIBIT B


Schedule of Wholesale Prices - Videos


Single Video Wholesale Prices


Single Video Tier
 
Wholesale Price
1
 
€ [xxxxxx]
2
 
€[xxxxxx]
3
  
€[xxxxxx]



COMPANY shall have the right to designate the tier for each eMaster provided by
COMPANY to ITUNES. In the event COMPANY does not designate a tier for a
particular eMaster, COMPANY shall be deemed to have designated Tier 2 for any
such eMaster, until such time as COMPANY designates a different tier for such
eMaster. [xxxxxx] ITUNES shall implement any changed tier designation in
accordance with ITUNES' standard business practices. ITUNES may in its
discretion make available additional tiers during the Term.


Other Products


If ITUNES at any time during the Term exercises its discretion under Section
3(b) to accept additional product configurations, then ITUNES will make
available one or more wholesale price tiers for such additional products. If
multiple tiers are made available, COMPANY shall have the right to designate any
applicable tier for each product of COMPANY Content delivered by COMPANY to
ITUNES [xxxxxx]. ITUNES shall implement any changed tier designation in
accordance with ITUNES' standard business practices. Notwithstanding anything to
the contrary herein (including any wholesale price tier made available by ITUNES
or tier designation by COMPANY), the wholesale price for any product shall not
exceed [xxxxxx].
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.
 
 
Schedule 2 - Page 4 of 9

--------------------------------------------------------------------------------

 

EXHIBIT C


Upgrades


The term “DRM eMaster” shall mean a sound recording previously sold via the
Online Store in a digital format including the proprietary Apple content
protection system marketed as Fairplay.


[xxxxxx]


Single / Album Tier
 
Upgrade Wholesale Price
Single
 
€[xxxxxx]
Digital 45
 
€[xxxxxx]
Mini EP
 
€[xxxxxx]
EP
 
€[xxxxxx]
Mini Album
 
€[xxxxxx]
Budget One
 
€[xxxxxx]
Budget Two
 
€[xxxxxx]
Back
 
€[xxxxxx]
Mid
 
€[xxxxxx]
Mid/Front
 
€[xxxxxx]
Front
 
€[xxxxxx]
Front Plus
 
€[xxxxxx]
Multi-CD Set
  
[xxxxxx]

 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.

 
Schedule 2 - Page 5 of 9

--------------------------------------------------------------------------------

 

EXHIBIT D


Music Videos


The following additional or modified terms and conditions shall apply to the
sale of permanent downloads of music videos under the Agreement. In all other
respects the terms and conditions of the Agreement shall apply equally to music
videos. Solely for purposes of this Exhibit D:


1.
Section 1(b) shall state: “COMPANY Content” means music videos, including,
without limitation, audio and video files, owned or controlled by COMPANY that
COMPANY has cleared for use by ITUNES pursuant to the terms of this Agreement.
COMPANY shall not provide to ITUNES any music videos that have not been so
cleared.



2.
Section 1(d) shall state: “eMaster” means a copy of COMPANY Content in DRM-free
digital format suitable for exploitation on the Online Store (provided that the
audio and video quality and integrity attributable to such format shall at all
times be commensurate with the audio and video quality and integrity generally
attributable to the format of third party short-form music videos available on
the Online Store), which ITUNES may sell on the Online Store pursuant to the
terms and conditions of this Agreement. [xxxxxx]



3.
Section 3(b) shall state: COMPANY shall make all COMPANY Content that COMPANY
authorizes herein for sale on the Online Store available as single videos. From
time to time during the Term, ITUNES may in its discretion decide to accept
additional product configurations (e.g., multi-video albums) from COMPANY, in
which case COMPANY may, in its discretion, offer to make particular COMPANY
Content available for sale on the Online Store in such product configurations.



4.
Section 4 shall state:



(a)
Except as provided in Section 4(b) below, COMPANY shall be responsible for: (i)
obtaining all rights of, and all waivers of any applicable moral or similar
rights by, artists, performers, writers, producers, directors and any other
third party rights holders necessary for ITUNES’ unencumbered sale, promotion,
storage, distribution and other use as authorized hereunder of COMPANY Content,
Artwork, metadata and/or any other materials provided to ITUNES by COMPANY; and
(ii) making corresponding full and timely payments of all royalties, residuals,
participation payments, repeat fees and/or other sums payable for such rights
and/or waivers, and all payments that may be required under any collective
bargaining, union or guild agreements related to the COMPANY Content or its
exploitation or other use

 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.

 
Schedule 2 - Page 6 of 9

--------------------------------------------------------------------------------

 
 
hereunder, including any similar payments which are not now but hereafter become
payable.
 
(b)
ITUNES shall be responsible for: (i) obtaining the reproduction (i.e.,
mechanical), public performance and communication to the public rights in the
musical compositions embodied in COMPANY Content as may be reasonably necessary
for ITUNES’ sale, promotion, storage, distribution and other use as authorized
hereunder of COMPANY Content (“Author’s Rights”); and (ii) making corresponding
full and timely payments of all royalties and/or other sums payable for such
rights, including any similar payments which are not now but hereafter become
payable. Notwithstanding the foregoing, to the extent that COMPANY owns or
controls any part of such rights (whether directly or indirectly), COMPANY shall
not withhold such rights in any way that could frustrate the purpose of this
Agreement. The Parties acknowledge that the wholesale prices set forth in
Exhibit B reflect a deduction for Author’s Rights at the prevailing
industry-wide royalty rates (currently estimated at eight percent (8%) of retail
price) and that, in the event that higher or lower prevailing industry-wide
royalty rates are established (whether by a court or tribunal within the
Territory or through negotiations), then the wholesale prices set forth in
Exhibit B shall be prospectively reduced or increased (as the case may be) using
such established industry-wide royalty rates.



5.
All references to Exhibit A shall instead be to Exhibit B.



6.
The following Upgrade Wholesale Price shall apply for Single video eMasters:
€[xxxxxx].

 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted provisions under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.
 
 
Schedule 2 - Page 7 of 9

--------------------------------------------------------------------------------

 

EXHIBIT E


Complete My Album


Notwithstanding any other provisions of this Agreement, the following terms
shall apply to any CMA Offers and CMA Transactions (as defined below):


1.
Definitions:



(a)           “Purchased Track” means a track or video previously acquired by a
customer from the Online Store by (i) purchase by any payment means or (ii)
through a promotional download, so long as ITUNES paid to COMPANY the
appropriate wholesale price under this Agreement for such download.


(b)           “CMA Album” means an album with which one or more Purchased Tracks
are “associated” (as provided in paragraph 3 below).


(c)           “Remaining Tracks” means all tracks or videos contained on a CMA
Album, other than any Purchased Tracks.


(d)           “CMA Offer” means the option by a particular customer to purchase
the Remaining Tracks of a CMA Album as a bundle – i.e., to “complete” that album
– at a specified bundle price.


(e)           “CMA Transaction” means the purchase by a customer of the
Remaining Tracks of a particular CMA Album as a bundle at a specified bundle
price.


(f)           “Advance Single” means a single track released on the Online Store
in advance of the release of the corresponding album (e.g., a radio edit or
pre-release single).


(g)           “Subsequent Album” means the album, released subsequent to an
Advance Single’s release, on which the Advance Single was included upon the
album’s release.


2.
Authorization of CMA Offers and Transactions. ITUNES is hereby authorized to
make CMA Offers and conclude CMA Transactions as provided in this Exhibit.



3.
“Associated” Purchased Tracks and CMA Albums.



(a)           Except as provided in paragraphs 3(b)-(e) below, a Purchased Track
is only deemed “associated” with the album on the Online Store off of which it
was acquired by the customer.


(b)           For Advance Singles, the Subsequent Album shall be deemed to be
the “associated” CMA Album. If only one (unmarked) version of the Advance Single
was offered, and both clean and explicit versions of the Subsequent Album are

 
Schedule 2 - Page 8 of 9

--------------------------------------------------------------------------------

 
 
offered on the Online Store, then each such version of the Subsequent Album
shall be deemed to be a CMA Album “associated” with the Advance Single.
 
(c)           If standard and deluxe versions of an album are offered on the
Online Store, then each such version of the album shall be deemed to be a CMA
Album “associated” with any Purchased Track acquired off of either version of
the album.


(d)           A redelivered album shall be deemed to be a CMA Album “associated”
with any Purchased Track that was acquired off of any version of that same album
that was previously available (but is no longer available) on the Online Store
under the authority of COMPANY. ITUNES will use commercially reasonable efforts
to create automated “matching” such that CMA Offers involving redelivered albums
are made available to customers consistent with this subparagraph.


(e)           A Purchased Track originally purchased in DRM eMaster (as defined
in Exhibit C) format off of the DRM eMaster version of a particular album, and
then subsequently upgraded to eMaster format, shall thereafter also be deemed
“associated” with the eMaster version of that album.


(f)           To the extent a customer is presented with more than one CMA Offer
with respect to the same Purchased Track (because more than one album is deemed
a CMA Album “associated” with such Purchased Track hereunder), the customer may
only select one such option. In no event may one Purchased Track be applied to
more than one CMA Transaction.


4.
Partial Albums. Only full albums (including video albums) available for sale on
the Online Store are eligible to be CMA Albums. Partial albums are not eligible.



5.
Wholesale Price. ITUNES will pay COMPANY the CMA Wholesale Price (as defined in
this paragraph) for each CMA Transaction. The CMA Wholesale Price will equal the
wholesale price under this Agreement for the CMA Album in effect at the time of
the CMA Transaction (“Regular Wholesale Price”) less the sum of the wholesale
prices ITUNES previously paid for the Purchased Tracks to COMPANY; provided,
however, that the CMA Wholesale Price in no event shall be less than the
wholesale price under this Agreement for a single track (a single music video in
the event the CMA Album is a video-only album) in effect at the time of the CMA
Transaction. For avoidance of doubt, ITUNES may determine retail prices on the
Online Store, including retail prices for CMA Transactions, entirely at its sole
discretion.



6.
Reporting. Each CMA Transaction will be reflected on sales and royalty reports
as follows: (i) a new sale of the full CMA Album at the Regular Wholesale Price,
identified as a CMA sale; and (ii) a return (i.e., negative royalty) for each
Purchased Track contained on the CMA Album in the amount ITUNES previously paid
for the Purchased Track to COMPANY, each identified as a CMA return.

 
 
Schedule 2 - Page 9 of 9

--------------------------------------------------------------------------------

 